United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3781
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Lekeebrion D. Jackson,                  *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: June 3, 2011
                                Filed: June 13, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Lekeebrion Jackson appeals the sentence the district court1 imposed after he
pleaded guilty to (1) conspiracy to distribute cocaine base, cocaine, and marijuana,
in violation of 21 U.S.C. §§ 846 and 841(b)(1); and (2) possession of firearms in
furtherance of drug-trafficking crimes, in violation of 18 U.S.C. § 924. On appeal,
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), asserting claims of ineffective assistance of counsel.


      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
      We decline to consider Jackson’s ineffective-assistance claims on direct appeal.
See United States v. McAdory, 501 F.3d 868, 872 (8th Cir. 2007) (appellate court
ordinarily defers ineffective-assistance claims to 28 U.S.C. § 2255 proceedings).

       Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issues that are appropriate for
direct appeal. Accordingly, we affirm the judgment, and we grant counsel’s motion
to withdraw, subject to counsel informing Jackson about procedures for seeking
rehearing or filing a petition for certiorari.
                        ______________________________




                                         -2-